Citation Nr: 0944435	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  03-02 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left knee disability, 
to include as secondary to service connected right knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1983. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for a 
left knee condition 

In September 2006 a hearing was held before the undersigned 
Veterans Law Judge and the transcript is of record. 

In March 2007 the Board remanded the claim for an additional 
VA examination. 


FINDING OF FACT

A left knee disability was not first shown during service or 
within the first post-service year, and the medical evidence 
of record does not show that a current left knee disability, 
if any, is otherwise related to any disease or injury in 
service. 


CONCLUSION OF LAW

The criteria for service connection for left knee disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with a January 2003 statement 
of the case, subsequent to the initial 1999 adjudication.  
The claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a May 2008 supplemental statement of the 
case.  The Veteran has not alleged any prejudice nor has any 
been shown.  

While the Veteran was not advised of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection, no new disability rating or effective 
date for award of benefits will be assigned as the claims for 
service connection were denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Additionally the Veteran was provided notice of the laws 
regarding degrees of disability and effective dates in a 
March 2006 letter and the claim was subsequently adjudicated 
in a May 2008 supplemental statement of the case. 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations and obtained medical opinions as to the etiology 
and severity of his disability.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  A Veteran may 
also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303.  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993) . Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran asserts that service connection is warranted for 
a left knee disability, secondary to his service-connected 
right knee disability.

The service treatment records show that the Veteran did not 
complain of nor was he treated for any conditions related to 
his left knee in service.  

VA treatment records spanning from shortly after service 
until present reveal a few reported instances of left knee 
pain, however no left knee disability has been diagnosed.  A 
March 1996 summary from Montgomery Rheumatology contains a 
diagnosis of unspecified arthralgias, myalgias and 
fibrositis; however the physical examination report found 
that there was nothing to suggest the Veteran was dealing 
with inflammatory arthropathy noting that he did have many 
stigmata of fibromyalgia.  Additionally the report did not 
identify which, if any, body parts were affected by these 
conditions

At the March 1999 VA examination the Veteran reported left 
knee pain due to favoring the left leg and reported pain in 
his left knee but no locking or giving away.  The examiner 
diagnosed the Veteran with left knee pain noting that it 
could be secondary to the compromise done for favoring the 
right lower extremity due to the physical imbalance between 
the two lower extremities.  No diagnosis apart from pain was 
provided.  A March 1999 bilateral knee x-ray found no bone or 
joint abnormality with a diagnosis of normal. 

At an August 1999 VA examination for numerous complaints, the 
Veteran reported a history of pain and stiffness in his left 
knee.  The examiner noted a previous diagnosis of 
fibromyalgia but no confirmed diagnosis of rheumatoid 
arthritis in multiple joints.  No current diagnosis of a left 
knee condition was provided. 

In March 2007 the Board remanded the claim to determine 
whether the Veteran's left knee disability, if one could be 
identified, was caused or aggravated by the Veteran's service 
connected right knee disability.  

A June 2007 VA examiner opined that the Veteran's left knee 
disability was less likely than not caused by or due to the 
Veteran's service connected right knee disability.  The 
examiner noted that shifting of weight from on injured knee 
to another uninjured knee can cause stress and wear and tear 
on the unaffected knee; however the x-ray of the left knee 
was normal with no evidence of disease.  

None of the three VA examiners, nor any of the Veteran's VA 
or private treatment providers has ever diagnosed the Veteran 
with a left knee disability.  The reports simply record his 
complaints of pain. 

The Veteran insists that he has a left knee disability due to 
his right knee disability; however the records are silent as 
to any diagnosis of a left knee disability, notwithstanding 
the Veteran's complaints.  

While the Veteran currently suffers from left knee pain, and 
there is no reason to doubt the Veteran's credibility 
regarding such left knee pain, the fact remains that there 
are no medical findings of a current disability for which 
service connection may be established.  The most current 
medical evidence, a June 2007 VA examination, found that the 
Veteran has a normal left knee 

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Disability compensation for veterans derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove: 1) the existence of current disability; and 2) 
that the disability has resulted from a disease or injury 
that occurred in the line of duty.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Absent evidence of an actual diagnosed disabling condition of 
the left knee, the Veteran's claim of service connection must 
fail.  It is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  

The Veteran genuinely believes that he has a left knee 
disability which is due to his service connected right knee 
disability.  His factual recitation as to his symptoms is 
accepted as true.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
diagnosis of a disability and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the opinion 
provided by the VA medical professional who examined him.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The finding of the June 2007 examiner weighs against the 
Veteran's claim, and there is no competent medical evidence 
to the contrary.  The preponderance of the evidence is 
against the claim of service connection for left knee 
disability; there is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 







ORDER

Entitlement to service connection for left knee condition, to 
include as secondary to service connected right knee 
disorder, is denied. 







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


